DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shirley Bissen on 08 March 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 34, line 5, after “hydrophilic gelling polymer” please insert --other than a polyalkylene oxide--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Tygesen et al. (“Tygesen”, US 2014/0010873, cited by Applicant in IDS filed 03 April 2018) in view of Bhandari et al. (“Bhandari”, WO 20154/047731, previously cited).  The inventions of Tygesen and Bhandari are delineated in the previous Office action (see pages 3-6 of Office action mailed 08 September 2020) and incorporated herein by reference.  Applicant has amended the claims to include specific amounts of each component, including first polyethylene oxide, second polyethylene, and glucomannan.  While Tygesen generally teaches a range of amounts of for the total amount of polyethylene oxide, Tygesen does not specifically teach specific amounts of a polyethylene oxide of MW 100,000 of 35-45% w/w (claim 1) or 30-50% w/w (claim 34), or specific amounts of a polyethylene oxide of MW 2,000,000 of 18-24% (claim 1), a polyethylene oxide of MW 7,000,000 of 18-24% w/w (claim 34), or a polyethylene oxide of MW 2,000,000 of 9-11% w/w (claim 40), nor does Tygesen direct the ordinarily skilled artisan to arrive at said amounts.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a solid dosage form according to the limitations of the instant claims, with a reasonable expectation of success.
Additionally, as relevant prior art, the Examiner cites EP 1897545 (“EP ‘545”, cited by Applicant in IDS filed 08 December 2020).  EP ‘545 teaches an extended release solid form of oxycodone comprising a first PEO with a MW of less than 1,000,000 and a second POE with a MW of more than 1,000,000 (e.g., paragraph [0013]).  EP ‘545 exemplifies compositions having a first PEO with a MW of 100,000 .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611